I concur in the judgment of affirmance, but solely for the reason that the automobile was old and in obviously bad condition. Familiarity with the mechanism of automobiles has, perhaps, bred contempt for their dangerous potentialities; but, be that as it may, it is a matter of common knowledge that garage patrons, with the acquiescence of mechanics, stand by and look on while an examination is made for defects which may be only discoverable when the motor is operating, and that neither the mechanic nor the patron exhibits fear that the fan will fly to pieces. If this were the case of a new automobile or one in ordinarily good mechanical condition, the question would be an entirely different one than that actually presented by the evidence; and I should think that we would then be justified in rejecting as unreasonable expert testimony that as to any and every automobile it would be negligence to fail to warn a person not to stand in line with the cooling fan while the motor is operating. But it could reasonably be held that when the mechanic knew, as he himself testified, that the motor itself was in very bad condition and the car had obviously not been cared for, it should have occurred to him that other parts of the mechanism might be worn and defective, and that ordinary caution should have suggested to him the duty not to expose *Page 257 
the plaintiff to the risk of injury from the only unguarded, moving part of the machine. At least, when an experienced mechanic called as a witness by the defendant, concedes that with respect to an "old jalopy" such as this case involves, it would be negligence to accelerate the motor and speed up the fan while the plaintiff was close to, and in line with, it, I think it difficult to hold that reasonable men could not reasonably find a failure to exercise the care which could be expected of one in the position of the defendants' mechanic.
I agree with what is said in the dissenting opinion of Mr. Justice BRAND as to the competency of the testimony given by the expert witnesses, and also agree with his exposition of the doctrine of the "reasonable man."